PER CURIAM.
We reverse the portion of Appellant’s probation order which provides that Appellant may perform community service in lieu of paying the costs of supervision required by section 948.09, Florida Statutes (1994). See Royster v. State, 657 So.2d 36 (Fla. 4th DCA 1995). It is also clear from the face of section 948.09(3) that any authority to exempt an individual from paying all or part of his cost of supervision lies initially with the Department of Corrections.
We remand for entry of an amended order.
STONE, FARMER and KLEIN, JJ., concur.